Citation Nr: 1736798	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-26 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to August 1979.

This case comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  The Veteran is entitled to compensation for permanent and total disability due to multiple service-connected disabilities, including the loss or loss of use of the left lower extremity, from radiculopathy, together with residuals of organic disease or injury, from lumbar degenerative disc disease, that so affect the functions of balance or propulsion as to preclude locomotion without the aid of a combination of a brace, cane, walker, wheelchair, and scooter.

2.  The issue of entitlement to a special home adaptation grant is moot, due to the award of specially adapted housing in the present Board decision.   


CONCLUSIONS OF LAW

1.  The criteria are met for entitlement to specially adapted housing.  38 U.S.C.A. §§ 2101(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(a)(2), 3.809, 4.63 (2016). 

2.  The claim for entitlement to a special home adaptation grant is dismissed as moot.  38 U.S.C.A. §§ 2101(b), 7105 (West 2014); 38 C.F.R. § 3.809a (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

II. Merits of the Claim

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809(b) (2016).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

"Loss of use of a hand or foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63.   

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63.

The Veteran is currently in receipt of a 100 percent combined disability rating, effective from June 11, 2012 and a TDIU rating based on service-connected disabilities from January 6, 2005 to June 11, 2012.  At the present time, the record shows that service connection has been established for left lower extremity radiculopathy (80 percent); lumbar degenerative disc disease (40 percent); adjustment disorder with depressed mood (30 percent); chronic pain of left shoulder (30 percent); right lower extremity radiculopathy (20 percent); chronic left hip muscle strain (10 percent); low back surgical scar (10 percent); chronic left thigh muscle strain (noncompensable); residual burn scars to head and right cheek (noncompensable); and residual burn scars involving right mid forearm (noncompensable).  She is also receiving compensation for regular aid and attendance and for loss of use of the left foot.  The Veteran maintains that her service-connected conditions require modifications to her home and therefore, she is entitled to special adapted housing or a special housing adaptation grant.  

Upon review of the evidence of record, the Board finds that entitlement to specially adapted housing is warranted under the provisions of 38 U.S.C.A. § 2101(a) and 38 C.F.R. § 3.809(b).  In particular, the Veteran's service-connected lumber degenerative disc disease and left lower extremity radiculopathy meet one of the specially adapted housing criteria of causing loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 38 C.F.R. § 3.809(b)(3).  That is, the Board finds that the evidence of record is at the very least in equipoise with respect to whether the service-connected lumbar degenerative disc disease and left lower extremity radiculopathy result in functional loss of use of the left lower extremity so as to preclude locomotion.  The medical and lay evidence of record establishes that the Veteran requires the regular and constant use of a combination of a brace, cane, walker, wheelchair, and scooter as normal modes of locomotion.  38 C.F.R. § 3.809(c).  Further, her service-connected left lower extremity radiculopathy causes foot drop and she was awarded special monthly compensation based on loss of use of her left foot.  

In particular, the following evidence of records supports entitlement to specially adapted housing based upon meeting the above criteria:

In a June 2012 examination for housebound status or permanent need for regular aid and attendance, a VA physician noted loss of function in the left lower extremity since a February 2012 back surgery.  She further noted that the Veteran had restricted flexion and extension in the spine, trunk, and neck and was subject to frequent falls.

In a July 2012 statement, the Veteran stated that she was confined to a wheelchair, walker, and an electric scooter.  She further stated that she had a tendency to fall without them.

In a July 2012 private home safety evaluation, the assessor noted that the Veteran used a four wheel-walker and a wheelchair to ambulate.  It was noted that the hallways and doorways were so narrow that the Veteran could not get through the doorways with her assistive device and then could not reposition her assistive device to return.  The Veteran slept in a hospital bed set up in the living room and was unable to access her bedroom or closet due to a narrow doorway.  The assessor noted that the Veteran and her husband made use of walkie-talkies so that she could alert him when she needed assistance getting to the bathroom.  Further, the Veteran used an outdoor ramp to transfer from her four-wheel walker to a scooter that allowed her to drive down to her driveway or yard.  The Veteran reported that her lack of balance and strength prevented her from using the oven or stove and that she had a history of foot drop and a buckling left knee.  The assessor noted that if a full leg brace could control the Veteran's foot drop and knee buckling, she might be able to safely ambulate around the home.

In October 2012, the Veteran was afforded a VA aid and attendance or housebound examination to assess the severity of her service connected disabilities.  The Veteran reported that she was unable to leave the house without assistance due to pain and instability in her back, left leg, and drop foot.  Further, she was unable to ambulate without the assistance of a brace, leg brace, cane, or walker.  The VA examiner noted that imbalance constantly or near constantly affected the Veteran's ability to ambulate.  She had a severely antalgic gait with left lower extremity foot drop and could not walk without the assistance of another person.  The examiner noted that the Veteran could not bear weight on the left lower extremity without a full leg brace, could not rise from a chair without the assist of a full leg brace, back brace, and cane.  She experienced instability of station during all attempted range of motion maneuvers.  The Veteran reported experiencing constant back pain with intermittent sharp pains that shot down to her left leg to inner thigh.  She wore a Velcro back brace, used a cane constantly, used a walker intermittently, and used an electric scooter or wheel chair for any extended distance.  The Veteran reported that she had fallen a few times due to instability and pain.

On examination of the Veteran's spine, the examiner noted flexion at 30 degrees with painful motion beginning at 10 degrees.  Extension was noted at 10 degrees with painful motion beginning at 10 degrees.  The Veteran was unable to perform repetitive use testing due to severe pain, instability of station, and required use of her left leg brace and back brace.  On muscle strength testing, the examiner noted no muscle movement in left hip flexion, left knee extension, left ankle plantar flexion, left ankle dorsiflexion, and left great tow extension.  Deep tendon reflexes were absent in the Veteran's left knee and left ankle.  Testing of the Veteran's right side was normal.  The examiner noted constant severe radicular pain in the Veteran's right lower extremity and constant mild radicular pain in the left lower extremity.  The examiner noted that her functional loss, impairment, or limitation was due to less movement than normal, weakened movement, pain on movement, instability of station, disturbances of locomotion, and interference with sitting, standing, and/or weight-bearing. 

The examiner determined that the Veteran's chronic severe back and lower extremity pain severely affected her ability to perform routine activities without assistance, prevented her ability to leave the premises without assistance, and decreased her ability to protect herself.  Her left lower extremity condition was due to her lumbar stenosis/radiculopathy with left lower extremity nerve damage and drop foot and resulted in numbness, loss of motion, and instability requiring constant bracing and assistive devices for mobility. 

In a March 2013 VA treatment record, a VA physician noted that the introduction of a leg brace improved the Veteran's balance and reduced internal rotation of her left leg.  She noted that the Veteran was unlikely to regain any significant control of the left limb, but this brace could help return her to an "as normal as possible" safe and functional gait.  The physician also noted that the Veteran needed a very comprehensive back, pelvic, and limb program to maximize the remaining strength she had left and for joint, tendon, and muscle contracture prevention.  She submitted a consult to occupational therapy for a four-wheeled scooter, as the Veteran was found unsafe in a three-wheel scooter. 

A May 2013 rating decision granted the Veteran entitlement to special monthly compensation based on loss of use of her left foot, effective October 10, 2012. 

In a February 2014 recommendation letter, a VA clinician stated that the Veteran required a walk-in tub due to left leg weakness, including sensory deficit, weakness throughout the lower left extremity, chronic low back pain, poor gait and balance, and fall risk secondary to the mentioned conditions.   

In a May 2014 VA therapy consult note, the Veteran reported having trouble lifting her leg into the tub while seated in a tub-transfer bench and trouble snagging her leg as she got out.  The clinician indicated that previous charts had noted the Veteran's lumbar radiculopathy with increasing symptoms and falls.  The neurosurgeon had noted that he expected things to get worse. 

In a July 2014 statement, the Veteran stated that she needed a home that was more "user friendly," as she had complete loss of use of her left leg and was housebound. 

The Board finds that the foregoing facts show that the Veteran meets the criteria for specially adapted housing.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  In summary, the Board concludes the Veteran is extremely disabled, even within the confines of her home.  The Veteran's service-connected left lower extremity radiculopathy causes loss or loss of use of the left lower extremity together with residuals of her lumbar spine degenerative disc disease which so affect the functions of balance or propulsion as to preclude locomotion without the aid of the regular and constant use of a combination of a brace, cane, walker, wheelchair, and scooter.  Additionally, the record shows that VA acknowledged the severity of the functional loss of use of her left foot and granted special monthly compensation for the disability.

With respect to the issue of special home adaptations, the Board notes that such benefit is only provided when entitlement to specially adapted housing is not established.  38 C.F.R. § 3.809a.  Here, for the reasons detailed above, the Board has determined the Veteran is entitled to specially adapted housing.  Therefore, the claim for special home adaptations must be dismissed as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).



ORDER

Entitlement to specially adapted housing is granted.

Entitlement to special home adaptation is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


